Citation Nr: 1524253	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Raynaud's syndrome.

2.  Entitlement to service connection for Raynaud's syndrome, to include as a residual of cold weather injury and as a manifestation of CREST syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A hearing was held before the Board in March 2015.  A transcript is of record.  At the hearing, the Veteran clarified that his Raynaud's syndrome was a result of cold weather injury during service and that it is a manifestation of his CREST syndrome.  A claim for service connection for CREST syndrome was filed in February 2014, but the Board finds that this is a part of the claim already developed on appeal.  To better reflect the Veteran's contentions, the Board has revised the reopened claim issue which is as stated on the title page herein.

The issue of entitlement to service connection for Raynaud's syndrome, to include as a residual of cold weather injury and as a manifestation of CREST syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

Evidence added to the record since the April 2009 final rating decision denying the Veteran's service connection claim for Raynaud's syndrome is considered new and material.  There is a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied service connection for Raynaud's syndrome is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

2.  The evidence received subsequent to the April 2009 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for Raynaud's syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in September 2010.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Inasmuch as new and material evidence is found herein, this aspect of the claim is being granted and there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

II.  Merits of the Claim

The Veteran's original claim of entitlement to service connection for Raynaud's syndrome was denied in the April 2009 rating decision, on the basis that the Veteran did not sustain an injury during service which led to the development of Raynaud's syndrome.  The Veteran was notified of the denial by letter dated in May 2009, including his appellate rights.  He did not file an appeal.  The Veteran filed a new claim for entitlement to service connection for his Raynaud's syndrome in August 2010, which was construed as a claim to reopen.  In a January 2011 rating decision, the RO denied reopening the claim based on new and material evidence.  The Veteran then perfected an appeal to the Board.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the April 2009 rating decision, the Veteran's mother submitted a letter dated February 2015.  In the letter, the Veteran's mother stated the Veteran suffered a cold weather injury during a drill in service.  He was treated for frost bite.  Since that time, she reported witnessing numerous occasions where his fingers would turn blue, often with pain and he has a permanent red rash on his face along with complications with acid indigestion.  She further reported he had none of these health concerns prior to his service.  

Additionally, a February 2015 letter from A.S., who served with the Veteran, reported that during a February 2007 drill performing preventative maintenance checks and services (PMCS) on vehicles, the Veteran had to be taken to receive medical treatment at a nearby facility for a cold weather injury, which he sustained while conducting the drill.

Furthermore, the Veteran testified at the March 2015 hearing that he began to notice his fingers turning a slight shade of blue at times, without pain, numbness or tingling shortly after graduating AIT training in September of 2006.  When he moved to Michigan in October 2006 he began to experience attacks with his fingers and toes turning blue, numb and tingly accompanied with mild pain due to the colder climate.  He reported he did not seek medical treatment at the time because he did not have insurance; however, after researching the symptoms he was experiencing; he believes he was suffering from Raynaud's syndrome.  In February 2007, the Veteran reported suffering a cold weather injury while performing PMCS on a vehicle in the motor pool.  His fingers and toes were blue and were tingly, numb and had severe pain.  He was treated for frostbite in both his hands and feet.  He then testified he continued to experience complications with his hands and feet following the treatment for the frostbite.  Further medical treatment resulted in a diagnosis of Raynaud's syndrome in March 2007 and a diagnosis of CREST syndrome in April 2007.  The Veteran was ultimately medically discharged from service for his hands and feet condition.

The Veteran's September 2013 statement associated with his VA Form 9 similarly asserts he began experiencing symptoms of Raynaud's syndrome in September 2006, after graduating AIT training in service.  He described several occasions during his service in the military where he experienced painful episodes while in the field and motor pool as well.

The Board finds the February 2015 letters from the Veteran's mother and A.S. as well as the Veteran's March 2015 hearing testimony are considered new and material evidence, as they provide evidence of an in-service incurrence of the disease.  Accordingly, the Board concludes that the April 2009 rating decision will be reopened because new and material evidence has been received.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.



ORDER

New and material evidence has been received and the claim for entitlement to service connection for Raynaud's syndrome is reopened.  The claim is allowed to this extent only.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

A VA examination regarding the Veteran's Raynaud's syndrome was performed in January 2009.  At that time, the examiner diagnosed the Veteran with Raynaud's syndrome.  However, the examiner did not opine whether there is a casual relationship between the Veteran's Raynaud's syndrome and his service, to include cold weather injury and/or whether CREST syndrome is of service onset.  In light of the February 2015 lay statements, as well as the Veteran's March 2015 hearing testimony, reporting the Veteran experienced symptoms of Raynaud's syndrome in September 2006 and suffered a cold weather injury in approximately February or March 2007while in-service, despite lack of evidence in the service treatment records, a remand is necessary to obtain a medical opinion as to whether there is a casual relationship between his present disability and his service.

Accordingly, the case is REMANDED for the following action:

1.  Insure that the record on appeal contains a clear listing of the dates the Veteran served on active duty, active duty for training and inactive duty for training.

2.  Obtain any updated VA treatment records and private records pertaining to the Veteran's Raynaud's syndrome and/or CREST syndrome and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

3.  Following completion of the above, the AOJ should make arrangements for the Veteran to be afforded an appropriate examination to determine the etiology and date of onset of Raynaud's disease..  The claims file should be provided to the examiner for review in conjunction with the examination and the examiner should indicate whether the claims file was received.  The examiner is asked to determine whether the Veteran has primary or secondary Raynaud's disease and to accomplish the following:

Provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that during the Veteran's active duty or during a period of inactive duty for training or active duty for training:  Raynaud's syndrome was present or the Veteran suffered a cold injury resulting in Raynaud's syndrome or CREST syndrome was present, or whether any such disorder is otherwise related to service.  The examiner must consider the history presented by the Veteran during the examination and during the claim on appeal.

A complete and thorough rationale should be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Thereafter, adjudicate the claim on appeal.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


